Gray, C. J.
It would seem that the contract sought to be enforced was void as against public policy, and that the court should dismiss the bill upon that ground. Guernsey v. Cook, 120 Mass. 501. Dunham v. Presby, 120 Mass. 285. But if the con tract is valid, and can be sued on in any form, the bill cannot be maintained, because it does not show that the plaintiff has not an adequate remedy by action at law for the defendants’ refusal to purchase his shares. Thorndike v. Locke, 98 Mass. 340. Jones v. Newhall, 115 Mass. 244. Somerby v. Buntin, 118 Mass. 279, 287. 1 Story Eq. Jur. (12th ed.) §§ 724 <f- seq. A court of equity will not decree specific performance of an agreement to submit a matter to arbitration. Street v. Rigby, 6 Ves. 815. Vickers v. Vickers, L. R. 4 Eq. 529. Tobey v. Bristol, 3 Story, 800. Pearl v. Harris, 121 Mass. 390. Decree affirmed.